Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 13 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 13 identify the uniquely distinct features "a correction unit configured to correct an image blur based on a shake signal output by a detection unit after the detection unit detects shaking of the second optical device; a control unit configured to control the correction unit by calculating signals processed by first filter with respect to the shake signal; and a communication unit configured to receive information related to second filter to be used by an image blur correction unit of the first optical device from the first optical device, wherein the control unit sets a characteristic of the first filter based on the information acquired by the communication unit”.
It is noted that the closest prior art, Kojima (US Patent Pub. # 2020/0288062) relates to an imaging apparatus having a shake correction function.  Noguchi (US Patent Pub. # 2019/0199930) relates to an image stabilization control apparatus, an image capturing apparatus, an image capturing system, a control method, and a storage medium, and particularly to technology for performing correction regarding an influence of shake of an image capturing apparatus, using a plurality of types of methods.  Honjo (US Patent Pub. # 2016/0261806) relates to an imaging apparatus having a blur correction function both on its lens and camera body, and to an imaging method.  Kojima, Noguchi, or Honjo do not specifically teach a correction unit configured to correct an image blur based on a shake signal output by a detection unit 
As to dependent claims 2-17, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
3/9/2022